Citation Nr: 1422934	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a lung disability other than lung cancer, to include pulmonary fibrosis and chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956, October 1961 to August 1962, and from January 1968 to June 1969.  He also had additional service with the National Guard.  The Veteran died in September 2010, and his widow has been substituted as the claimant in this matter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for pulmonary fibrosis. 

In July 2010, the Veteran was scheduled for a Travel Board hearing, but failed 
to appear.  Neither he nor his widow request that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  

In August 2010, the Board remanded this matter for additional development.  

As the Veteran's September 2010 death certificate shows a diagnosis of metastatic lung cancer, the Board has expanded the claim of entitlement to service connection for a lung disability to include that diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence shows that the Veteran's pulmonary fibrosis and COPD were not present in or otherwise related to service, to include exposure to chemicals therein.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, other than lung cancer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of an April 2008 letter that informed the Veteran of his duty and VA's duty for obtaining evidence and provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and private treatment records have been obtained.  The Veteran was also provided with a VA examination in October 2009, and, in January 2014, an addendum was obtained in accordance with prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, no further notice or assistance is required for a fair adjudication of the appellant's claim.  

The Veteran and his widow have contended that the Veteran suffered from a lung disability that began in service, or was otherwise a result of various chemical exposures in service, to include to jet fuel, fumes, exhaust, cleaning fluids, battery acid, and synthetic oil.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Following a review of the record, the Board finds that service connection is not warranted for a lung disability other than lung cancer.  

The record establishes in-service incurrence of a lung disability and a current lung disability.  Specifically, service treatment records show findings of scattered calcifications of the right costophrenic angle, probably secondary to previous inflammatory disease, on a chest X-ray in April 1962.  Post-service private treatment records show diagnoses of idiopathic pulmonary fibrosis and COPD. 

Absent from the record, however, is competent evidence of a nexus between the diagnosed COPD or pulmonary fibrosis and service.  In October 2009, a VA examiner opined that the Veteran's shortness of breath was at least as likely as not related to his prolonged tobacco use, and in January 2014, he opined that the Veteran's COPD and pulmonary fibrosis were less likely than not incurred in or caused by service.  The examiner explained that the April 1962 chest x-ray did not show evidence of pulmonary fibrosis, and that Veteran had a history of heavy chronic tobacco exposure for 52 years.  He also noted that a private pulmonary evaluation from November 2007 resulted in a diagnosis of "idiopathic pulmonary fibrosis," and not a diagnosis of pulmonary fibrosis due to occupational exposure to chemicals.  He found no evidence to support a claim of occupational lung disease related to service-associated chemicals.  Significantly, the October 2009 and January 2014 are the only etiological opinions of record.  Moreover, they are consistent with the private medical records and, in particular, a September 2007 private pulmonary examination report which shows a diagnosis of interstitial lung disease and a finding of "no pertinent industrial exposures," even considering the Veteran's history of working as a jet mechanic with jet fuel.

The Veteran and his widow have maintained that the lung disorders are related to service.  The causation of a lung disability, however, is outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran and his widow are competent to describe the Veteran's symptoms, their statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

As a final matter, the Board notes the Veteran served in Vietnam from July 1968 to January 1969, and is presumed to have been exposed to Agent Orange.  However, COPD and pulmonary fibrosis are not disabilities listed in 38 C.F.R. §§ 3.307 and 3.309(e) as being due to herbicide exposure.  Accordingly, service connection for COPD is not warranted on presumptive basis.   

In summary, the preponderance of the competent and probative evidence is against the claim for service connection for a lung disorder other than lung cancer, and the claim is denied.


ORDER

Service connection for a lung disability other than lung cancer is denied.


REMAND

The record shows that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  His September 2010 death certificate also shows that he died of metastatic lung cancer, which began approximately six months prior to his death.  Lung cancer is a disability for which service connection may be granted on a presumptive basis as being due to Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309.

However, no records have yet been associated with the paper or electronic claims file confirming the diagnosis of lung cancer, establishing when the diagnosis was made, and whether the lung was the primary site of the cancer rather than a metastasis from a different site.  Therefore, remand is necessary to request the pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request that she furnish the names, addresses, and dates of treatment from all medical providers from whom the Veteran received treatment for lung cancer prior to his death.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the appellant should be so notified.

2. After completion of the above and any additional development deemed necessary, review the expanded record and determine if the claim can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claims remain denied, issue a supplemental statement of the case and afford the appellant and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


